                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 JIMMY JOSEPH NEWELL,                          )
                                               )
              Petitioner,                      )
                                               )
 v.                                            )       No.    1:16-CV-00494-HSM-CHS
                                               )
 BLAIR LEIBACH,                                )
                                               )
              Respondent.                      )

                                  JUDGMENT O R D E R

       In accordance with the accompanying memorandum opinion, Petitioner’s pro se petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 [Doc. 1] is DENIED, and this action is

DISMISSED. The Clerk is DIRECTED to close the civil file.

       Also, for the reasons set forth in the accompanying memorandum opinion, a COA will

NOT ISSUE. Therefore, Petitioner is DENIED leave to proceed in forma pauperis on any

subsequent appeal. 28 U.S.C. § 2253; Rule 22(b) of the Federal Rules of Appellate Procedure.

       SO ORDERED this 30th day of March, 2020.


                                                      ____Harry S. Mattice, Jr.__________
                                                          HARRY S. MATTICE, JR.
                                                     UNITED STATES DISTRICT JUDGE

 ENTERED AS A JUDGMENT
    s/ John Medearis
    CLERK OF COURT
